COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of K.L.W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

        This Court’s June 14, 2018 Order had granted the motion filed by appellant Brandy
Brenay Charles’s counsel, Donald M. Crane, for an extension of time to file her notice of
appeal from the May 3, 2018 termination decree. In the related appeal, 01-18-00311-CV,
this Court’s July 6, 2018 Memorandum Order of Abatement had abated that case for the
trial court to hold a hearing to determine whether to re-appoint Crane as counsel for
Charles, who had substituted Juliane Crow as her counsel, and whether to appoint the same
or different counsel for Ronald Dwayne Whitfield, the father of the child, K.L.W.
       On July 19 and 20, 2018, the district clerk filed the clerk’s and supplemental clerk’s
records in this termination case, which set an August 9, 2018 deadline for appellants’ briefs.
See TEX. R. APP. P. 38.6(a)(1). These records included the trial court’s July 10, 2018 orders
denying the motion for withdrawal of appellate counsel filed by Juliane Crow, who was
appointed as the guardian ad litem for Charles that day, and the July 10, 2018 order
appointing Valeria Brock as Whitfield’s appellate counsel.
       Accordingly, the Court directs the Clerk of this Court to remove Donald M. Crane
as counsel for Charles, to add Juliane Crow as her counsel, and to add Valeria Brock as
Whitfield’s counsel. In addition, the Court orders Valeria Brock, within 10 days of the
date of this Order, to file an amended notice of appeal for Whitfield to amend the pro se
notice appeal that was prematurely filed on April 16, 2018. See TEX. R. APP. P. 25.1(g),
27.1(a), 27.2.


      It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually        Acting for the Panel
Date: July 27, 2018